Citation Nr: 1220398	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  06-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling prior to September 1, 2008, and as 100 percent disabling thereafter.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to September 1, 2008.

3.  Entitlement to an effective date earlier than February 9, 2005, for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In June 2008 the Board issued a decision denying an evaluation in excess of 50 percent for PTSD as well as an earlier effective date for service connection for PTSD.  The Veteran thereupon filed an appeal with the United States Court of Appeals for Veterans Claims (Court).

The Court issued an Order in June 2009 granting a joint motion of the parties and remanding both issues to the Board for actions in compliance with the instructions in the joint motion.

In October 2009 the Board remanded the case for actions delineated in the joint motion.  In December 2011, the originating agency issued a rating decision granting an initial 70 percent disability rating for PTSD prior to September 1, 2008, and a 100 percent disability rating thereafter.  Within this rating decision, the originating agency also determined that the issue of entitlement to a TDIU was moot.  However, as these claims have been pending since prior to September 1, 2008, these awards are not considered a full grant of the benefits sought on appeal.  The case has been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an effective date earlier than February 9, 2005, for service connection for PTSD is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to September 1, 2008, the impairment from the Veteran's PTSD more closely approximated deficiencies in most areas than total impairment.

2.  Prior to September 1, 2008, the Veteran was able to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2008, the criteria for an evaluation in excess of 70 percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Prior to September 1, 2008, the criteria for a TDIU were not met.  38 U.S.C.A.    § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the noticed required under the VCAA, to include notice concerning the disability-rating and effective-date elements of his claim, by letters mailed in March 2005, March 2006, June 2007, and July 2008.

Although adequate notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  Service treatment records and pertinent post-service medical records have been obtained, and the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Accordingly, the Board will address the merits of each claim.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In this case, service connection for PTSD has been granted effective February 9, 2005.

A February 2005 Vet Center treatment summary reflects that the Veteran was currently employed as an aircraft mechanic.  Previously, the Veteran had worked in aviation maintenance and management.  It was noted that the Veteran was working in a job that was below his capabilities.  The record reflects that the Veteran had feelings of helplessness, hopelessness, depression, flashbacks, and hypervigilance.  The treatment provider indicated that the Veteran had few friends and avoided most social contacts.  The examiner wrote that the Veteran had a marked startle response, was hypervigilant, and had a short temper.  The summary reflects that the Veteran had chronic, delayed PTSD.

Additional Vet Center treatment notes from 2005 through 2007 reflect continued treatment for depression, emotional numbing, and loneliness.

A February 2005 VA treatment note shows that the Veteran experienced anxiety and depression.  The examiner indicated that the Veteran's speech rate, rhythm, volume, and prosody were within normal limits.  It was noted that the Veteran's thoughts were clear, logical, and goal directed without delusions or hallucinations.  Judgment and insight were deemed intact.  The note indicates that the Veteran did not have suicidal or homicidal ideation.  No deficits in short or long term memory were present.  The examiner assigned a Global Assessment of Functioning (GAF) score of 45.

According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work); a GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF of 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

A VA treatment record from April 2006 reflects that the Veteran had suicidal thoughts without plans or intent.  The note reflects that the Veteran liked his employment, but he did not engage socially with his other workers.  

Another treatment record from June 2007 reflects that the Veteran was employed in the field of aviation.  The Veteran reported experiencing disturbed sleep, hypersomnia during the day, pervasive sadness, irritability, low energy, feelings of worthlessness, and little interest in any activities other than getting to work and finishing.  It was noted that the Veteran had recurrent thoughts of death.

In a statement received in July 2007, the Veteran remarked that he had an inability to hold a job.  He said that at his current place of employment, his coworkers worked around his shortcomings.

On VA compensation and pension examination in July 2007, the Veteran reported experiencing severe psychiatric symptoms daily.  He experienced anxiety, irritation, stress, and helplessness.  The report reflects that the Veteran enjoyed his current employment, although he had used all of his leave time.  The Veteran indicated that he missed three weeks of work for a sinus infection.  He was not in a relationship.  He rarely socialized with anyone outside of work.  It was noted that the Veteran appeared to be doing well at his employment; he had sympathetic bosses who acknowledged his difficulties.  The examiner found no impairment of thought process or communication and no evidence of delusions or hallucinations.  The Veteran did not display inappropriate behavior.  Intermittent suicidal thoughts were reported.  The examiner opined that the Veteran was able to maintain minimal personal hygiene and other basic activities of living.  The Veteran reported experiencing short-term memory difficulties.  The report reflects that the Veteran was not obsessive or ritualistic, but he did experience frequent nightmares, hypervigilance, and hyperstartle response.  The examiner assigned a GAF score of 45.

A VA treatment record from July 2008 indicates that the Veteran planned on finishing working the next month when he turned 62.  The treatment provider wrote that the Veteran had a flat affect and anxious mood.

On review of the evidence above the Board finds that prior to September 1, 2008, the Veteran's occupational and social impairment does not more nearly approximate the total impairment required for a higher rating.  Although the Veteran showed significant impairment he was consistently alert and oriented during examination.  There is no psychosis and the Veteran is not a threat to others.  The evidence does not show the Veteran is incapable of self-care and he has not been determined to be incapable of managing his own finances.  In addition, he has maintained some work relationships, and none of the medical evidence shows that he was unable to work during this time period due solely to his PTSD.  

The Board concludes the social and occupational impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas than total occupational and social impairment.  Accordingly, the criteria for a rating in excess of 70 percent are not met for the period.  As noted above, as of September 1, 2008, a 100 percent disability rating has previously been granted for PTSD.

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted a higher rating.  

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim for a rating in excess of 70 percent prior to September 1, 2008, because the preponderance of the evidence is against the claim.

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability if the service-connected disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling prior to September 1, 2008, and as 100 percent disabling thereafter.  The Board notes that the Veteran's TDIU claim was received on July 28, 2008, and that at that time, his combined rating was 70 percent.  He accordingly meets the schedular criteria for a TDIU, and the Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In his July 2008 TDIU claim, the Veteran stated that he was retiring from his employment in August 2008 due to his service-connected PTSD.

In adjudicating this issue, the Board notes that for a Veteran to prevail on a total rating claim the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As reviewed above in the PTSD analysis, the evidence shows that Veteran was employed through August 2008.  The evidence does not show, and the Veteran has not claimed, that he was fired from his previous employment.  Rather, the evidence reflects that the Veteran chose to retire in August 2008.  Although the Veteran had to use all of his sick leave, he missed three weeks of work for a sinus infection-a condition for which service connection is not in effect.  As the Veteran was gainfully employed prior to September 1, 2008, he was capable of performing the physical and mental acts required for employment, for which his was qualified.  As he was employed, he was accordingly not unemployable due to his service-connected disabilities prior to September 1, 2008.

In light of the fact that the RO granted a 100 percent schedular evaluation for PTSD effective from September 1, 2008, the Veteran may not be awarded a TDIU rating from that date forward as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  VA O.G.C. Prec. 6-99 (June 7, 1999).  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); Green v. West, 11 Vet. App. 472 (1998).

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

An increased initial disability rating for PTSD, rated as 70 percent disabling prior to September 1, 2008, and 100 percent disabling thereafter, is denied.

A total rating based on unemployability due to service-connected disability prior to September 1, 2008, is denied.


REMAND

Previously in the course of the present appeal, it was noted that the parties to the June 2009 joint motion agreed that the originating agency should address the issue of whether a timely notice of disagreement had been filed with that part of the February 2005 rating decision that assigned an effective date of February 9, 2005, for service connection for PTSD.  This issue was referenced in the May 2006 Statement of the Case in the context of the earlier effective date issue; it was again referenced in the same context in the April 2011 Supplemental Statement of the Case issued subsequent to the Board remand.

In the August 2011 Board remand, the RO or the AMC was instructed to issue an appropriate decision on the issue of whether a timely notice of disagreement has been filed with that part of the February 2005 rating decision that assigned an effective date of February 9, 2005, for service connection for PTSD.  In an October 2011 decision, the RO determined that a timely notice of disagreement had not been filed for the aforementioned issue.  In an October 2011 letter, the Veteran was informed of the decision and of his rights to appeal.  As of the issuance of this decision, no notice of disagreement with the October 2011 decision has been filed.

However, in a separate December 2011 decision, the RO granted an increased disability rating of 70 percent for PTSD, effective February 9, 2005, and an increased disability rating of 100 percent, effective September 1, 2008.  In a February 2012 statement, the Veteran specifically disagreed with the portion of the December 2011 rating decision which set an effective date of February 5, 2005.

As the Veteran has not been provided a statement of the case in response to the February 2012 notice of disagreement, a remand is required for the issuance of a statement of the case on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should issue a statement of the case to the appellant and his representative on the issue of entitlement to an effective date prior to February 5, 2005, for the grant of service connection for PTSD.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to this matter, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome of this case.  The Veteran need take no action until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


